Citation Nr: 1440076	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-46 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for right shoulder disability, to include as secondary to service-connected disability.

2. Entitlement to service connection for left shoulder disability, to include as secondary to service-connected disability.

3. Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to August 1999.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

In his December 2009 substantive appeal, the Veteran requested a Board hearing to be held at the RO.  The record shows that a February 2014 hearing was rescheduled for July 2014.  However, the Veteran did not appear for the Board hearing.  As neither the Veteran nor his representative have requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed with adjudication of the Veteran's claim.

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In November 2006, the Veteran submitted a claim of entitlement to service connection for depression.  An October 2007 letter from a VA psychiatrist, Dr. B. M., indicates the possible diagnosis of several acquired psychiatric disabilities with various etiologies.  Accordingly, the Board has re-captioned the Veteran's claim as seen on the title page.  Id.  

In a July 2014 written brief, the Veteran's representative raised the issue of entitlement to service connection for pes planus and the issue as to whether new and material evidence had been received to reopen the claim of entitlement to service connection for diabetes mellitus.  As these issues have not been adjudicated by the RO, the Board does not have jurisdiction over them, and therefore, they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



REMAND

Right and Left Shoulder Disabilities

The Veteran asserts that his current right and left shoulder disabilities are the result of in-service injuries.  Alternatively, he contends that his right and left shoulder disabilities are proximately due to several of his service-connected disabilities, to include his right and left knee disabilities and his back disability.  

The record does not show that a VA examination was performed in connection with the Veteran's claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, although there does not appear to be a definitive diagnosis of a current right or left shoulder disability, VA treatment records and private treatment records document persistent symptoms of right and left shoulder pain during the pendency of the appeal.  In addition, an August 1985 service treatment record indicates the Veteran fell while playing soccer and had multiple abrasions on his right shoulder, while a September 1985 service treatment record shows the Veteran complained of pain in the left shoulder blade after bowling.  Likewise, an October 1989 service treatment record shows the Veteran reported pain under the left shoulder blade for two days.  A December 1997 service treatment record documents a right shoulder strain with complaints of nerve impingement at the plexus/origin of the median nerve, and a January 1998 service treatment record reflects an assessment of right shoulder strain.  Moreover, service connection is in effect for chondromalacia patella of the left and right knees, with degenerative joint disease; right ankle sprain; lipoma of the lower back; lumbar strain; degenerative arthritis of the C3-C7 spine; left hip strain; and status post right hip arthroscopy, with labrum debridement and labrum repair with removal of loose bodies and femoral neck osteoplasty.  As a result, the Board finds a remand for a VA examination is warranted in order to ascertain whether any current right and left shoulder disabilities are etiologically related to the Veteran's active military service or proximately due to a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013); See McLendon, 20 Vet. App. at 83.

Acquired Psychiatric Disability

The record shows the Veteran was scheduled for a VA examination in August 2012 in connection with his claim of entitlement to service connection for an acquired psychiatric disability.  However, the Veteran did not report for the examination, and after issuing a supplemental statement of the case in August 2012, the RO certified the claim to the Board in October 2012.  In a July 2014 written brief, the Veteran's representative asserted that the Veteran had not received notice of the August 2012 VA examination.  As the record does not clearly reflect that notice of the VA examination was sent to the Veteran, and affording the Veteran the benefit of the doubt, upon remand, the Veteran should again be scheduled for a psychiatric examination and provided adequate notice of the time and place of the examination.  The Veteran should also be notified that the purpose of the examination is to obtain information or evidence which may be dispositive of the appeal.  The Veteran must be notified that, pursuant to 38 C.F.R. § 3.655 (2013), failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
 
Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all VA treatment records dated from February 2011 to the present for the Veteran from the VA Medical Center in Atlanta, Georgia, along with records from any associated outpatient clinics.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 
 
2. The Veteran must be afforded an appropriate VA examination to determine the nature and etiology of any current right and left shoulder disabilities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any current or previously diagnosed right and left shoulder disabilities are related to the Veteran's active military service.  

In addition, the VA examiner must state whether any current or previously diagnosed right and left shoulder disabilities are proximately due to or aggravated by a service-connected disability.  The examiner must note that service connection is in effect for chondromalacia patella of the left and right knees, with degenerative joint disease; right ankle sprain; lipoma of the lower back; lumbar strain; degenerative arthritis of the C3-C7 spine; left hip strain; and status post right hip arthroscopy, with labrum debridement and labrum repair with removal of loose bodies and femoral neck osteoplasty.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. In addition, the Veteran must be afforded an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any current or previously diagnosed acquired psychiatric disability is related to the Veteran's active military service.  

In addition, the VA examiner must state whether any current or previously diagnosed acquired psychiatric disability is proximately due to or aggravated by a service-connected disability.  The examiner must note that service connection is in effect for chondromalacia patella of the left and right knees, with degenerative joint disease; right ankle sprain; lipoma of the lower back; lumbar strain; degenerative arthritis of the C3-C7 spine; left hip strain; and status post right hip arthroscopy, with labrum debridement and labrum repair with removal of loose bodies and femoral neck osteoplasty.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with his claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable. 

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



